Name: 2014/896/EU: Commission Implementing Decision of 10 December 2014 establishing the format for communicating information from Member States on the implementation of Directive 2012/18/EU of the European Parliament and of the Council on the control of major-accident hazards involving dangerous substances (notified under document C(2014) 9335) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: health;  deterioration of the environment;  environmental policy;  information technology and data processing
 Date Published: 2014-12-12

 12.12.2014 EN Official Journal of the European Union L 355/55 COMMISSION IMPLEMENTING DECISION of 10 December 2014 establishing the format for communicating information from Member States on the implementation of Directive 2012/18/EU of the European Parliament and of the Council on the control of major-accident hazards involving dangerous substances (notified under document C(2014) 9335) (Text with EEA relevance) (2014/896/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2012/18/EU of the European Parliament and of the Council of 4 July 2012 on the control of major-accident hazards involving dangerous substances, amending and subsequently repealing Council Directive 96/82/EC (1), and in particular Article 21(5) thereof, Whereas: (1) Article 21(2) of Directive 2012/18/EU requires the Member States to report on the implementation of this Directive by 30 September 2019, and every four-years thereafter. (2) The Commission has developed a questionnaire to define the set of information to be made available by the Member States for the purposes of reporting on the implementation of the Directive. (3) The first reporting period should cover the period between 1 June 2015, date at which the Directive becomes fully applicable in the Member States, and 31 December 2018, to allow Member States the time necessary to assess the information collected and submit it to the Commission by 30 September 2019. The subsequent four-yearly reporting periods will cover the periods between 1 January of the first year of the reporting period and 31 December of the fourth year of the reporting period. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 22 of Council Directive 96/82/EC (2), HAS ADOPTED THIS DECISION: Article 1 Member States shall report on the implementation of Directive 2012/18/EU in accordance with Article 21(2) of that Directive by replying to the questionnaire set out in the Annex to this Decision (3). Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 December 2014. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 197, 24.7.2012, p. 1. (2) Council Directive 96/82/EC of 9 December 1996 on the control of major-accident hazards involving dangerous substances (OJ L 10, 14.1.1997, p. 13). (3) Available also at this website of the European Commission: http://ec.europa.eu/environment/seveso/ ANNEX QUESTIONNAIRE 1. GENERAL INFORMATION 1. Provide information regarding the main competent authorities responsible for the enforcement of Directive 2012/18/EU. Information should cover, as a minimum, contact information and main tasks (monitoring of safety reports, land-use planning, domino effects, establishment and implementation of external emergency plans, inspections, information to the public, sanctions). Alternatively: refer to the previous report if no significant changes have taken place. 2. Indicate when the last update of information on establishments in view of its inclusion in the (e)SPIRS database took place. 2. DOMINO EFFECTS (ARTICLE 9 OF DIRECTIVE 2012/18/EU) At the end of the reporting period, how many groups of establishments were identified where the risk or consequences of a major accident may be increased because of the geographical position and the proximity of such establishments, and their inventories of dangerous substances, pursuant to Article 9 of Directive 2012/18/EU? 3. SAFETY REPORTS (ARTICLE 10 OF DIRECTIVE 2012/18/EU) 1. Have all upper-tier establishments for which this was required during the reporting period, submitted a safety report? If not, how many have not done so? 2. Have all safety reports been updated in the course of the previous five years? If not, how many upper-tier establishments for which this was required have not updated their safety report? 4. EMERGENCY PLANS (ARTICLE 12 OF DIRECTIVE 2012/18/EU) 1. Have external emergency plans been established for all upper-tier establishments for which this was required during the reporting period? If not, for how many upper-tier establishments has no external emergency plan been established? 2. For how many of the upper-tier establishments have the authorities decided that it was not necessary to draw up an external emergency plan in accordance with Article 12(8) of Directive 2012/18/EU? 3. Where the answer to question 4.2 is one or more, provide the justification submitted by the relevant competent authority in each instance. 4. Have external emergency plans been tested over the last three years for all upper-tier establishments? If not, in how many cases has the external emergency plan not been tested? 5. Provide information about the main arrangements for consulting the public concerned on external emergency plans. 6. Give a brief explanation of the way external emergency plans are tested (e.g. part test, full test, involving emergency services, desk top etc.). Specify the criteria used when considering whether an external emergency plan is adequate. 5. LAND-USE PLANNING (ARTICLES 13 AND 15 OF DIRECTIVE 2012/18/EU) 1. Over the reporting period, has the public concerned been consulted on all specific individual projects (new establishments, significant modifications to existing establishments, new developments around existing establishments) and has the public been consulted on general plans or programmes related to new establishments or new developments around existing establishments? If not, provide a summary report on the major reasons for cases in which the public was not consulted. 2. Optional: Does your national legislation provide for coordinated or joint procedures in order to fulfil the requirements on land-use planning under Seveso and requirements stemming from other legislation, such as Directives 2011/92/EU (1) and 2001/42/EC of the European Parliament and of the Council (2)? 6. INFORMATION ON SAFETY MEASURES (ARTICLE 14 AND ANNEX V OF DIRECTIVE 2012/18/EU) 1. Has information on safety measures and requisite behaviour in the event of a major accident been made actively available to the public during the last five years for all upper-tier establishments? If not, for how many upper-tier establishments has this not been the case? 2. Indicate by whom (operator, authorities) and, where possible, by which means (for example operators' or authorities leaflets, flyers, emails, SMS), the information under 6.1 is made available. 3. Is the information listed in Annex V to Directive 2012/18/EU being kept permanently available for all establishments, including electronically, and updated where necessary? If not, indicate the percentage of establishments for which this is not the case and the measures taken to address shortcomings. 4. Indicate by whom (operator, authorities) and, where possible, by which means (for example operators' or authorities notices, websites), the information under 6.3 is kept permanently available. 5. At the end of the reporting period, how many establishments are considered to have a major accident potential with transboundary effects? In how many cases has relevant information been supplied to a potentially affected Member State. 7. INSPECTIONS (ARTICLE 20 OF DIRECTIVE 2012/18/EU) 1. At what level or levels have inspection plans been drawn up? Have they been made publicly available, or has the public been electronically informed of where more detailed information about the inspection plan can be obtained upon request? Optional: If published on the internet, provide a link. 2. Have programmes for routine inspections, including the frequency of site visits, been established for all establishments? Has the date of the last site visit, or reference to where that information can be accessed electronically been made publicly available? Optional: If published on the internet, provide a link. 3. For how many upper-tier establishments is the inspection programme including the frequency of site visits based on a systematic appraisal of the major-accident hazard of the establishment concerned? How many are subject to yearly site visits? 4. For how many lower-tier establishments is the inspection programme including the frequency of site visits based on a systematic appraisal of major-accident hazards of the establishment concerned? How many are subject to site visits at least every three years? 5. Does national legislation or administrative guidance provide for coordinated or joint inspections with inspections carried out under other Union legislation (e.g. under the Industrial Emissions Directive or IED)? 8. PROHIBITION OF USE, PENALTIES AND OTHER COERCIVE INSTRUMENTS (ARTICLE 19 AND 28 OF DIRECTIVE 2012/18/EU) 1. For how many establishments the use or bringing into use has been prohibited during the reporting period? 2. How many other types of coercive measures have been taken during the reporting period? Provide an indication of the types of actions that are most frequently used (e.g. prohibition of use, administrative sanction, penalty or other measure). If possible, provide a statistical breakdown. 9. ACCESS TO JUSTICE (ARTICLE 23 OF DIRECTIVE 2012/18/EU) Explain how compliance with Article 23 of Directive 2012/18/EU on access to justice has been ensured and describe experience of applying this Article during the reporting period. 10. FURTHER INFORMATION Optional: Provide any additional Seveso-related general information, implementation experience, reports etc. that could be of interest and can be shared with the public on the following points: (a) Lessons learned from accidents and incidents to prevent a recurrence; (b) IT tools used for monitoring the implementation of the Directive and for data sharing; (c) If relevant, any Seveso-like (in terms of notification of activities, requirements regarding safety management, safety reports, information to the public, emergency planning and inspections), applied to installations and activities not covered by Directive 2012/18/EU, for example on pipelines, ports, marshalling yards, offshore installations, gas exploration, exploitation, etc. (1) Directive 2011/92/EU of the European Parliament and of the Council of 13 December 2011 on the assessment of the effects of certain public and private projects on the environment (OJ L 26, 28.1.2012, p. 1). (2) Directive 2001/42/EC of the European Parliament and of the Council of 27 June 2001 on the assessment of the effects of certain plans and programmes on the environment (OJ L 197, 21.7.2001, p. 30).